Citation Nr: 1709253	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right ankle disability.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In his May 2010 substantive appeal, the Veteran requested a hearing before the Board in connection with his claim.  However, he withdrew that request in a July 2010 statement.  Nevertheless, in August 2013, the RO notified the Veteran that his hearing was scheduled for October 2013.  He did not report for that proceeding. There is no indication that the notification letter was returned as undeliverable, nor has he requested that the hearing be rescheduled.  Therefore, the Board deems the hearing request to be withdrawn.  See 38 C.F.R § 20.704. 

The Board remanded the case for further development in December 2013 and April 2016.  The case has been returned to the Board for appellate review.

In addition, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for a left ankle disability in a March 2015 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran did not disagree with the decision and; therefore, the issue is not on appeal.   


FINDING OF FACT

The most probative evidence does not reflect that a right ankle disability had its onset in active service or is otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  A March 2008 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied.  The claims file contains the Veteran's service medical treatment records, Social Security Administration records and identified VA medical treatment records.  Updated VA medical treatment records were obtained in connection with the Board's December 2013 and April 2016 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the April 2016 remand asked the RO to obtain private medical treatment records from River Regional Health System as identified by the Veteran in an authorization form completed in 2008, which is now expired.  A May 2016 VA letter noted the Board's request for River Regional Health System records and included authorization forms to release private medical records to VA for the Veteran to complete, but the Veteran did not respond.  VA's duty to assist is not a one-way street.  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that there was substantial compliance with the Board's April 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In addition, the Veteran was provided a VA examination in January 2014 and an addendum opinion was obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this respect, the January 2014 VA examination report includes examination of the right ankle, but did not provide an opinion as to etiology because the Veteran denied history of an injury or problems with the right ankle on examination.  The Board finds that the examination report is adequate in terms of the physical findings included in the examination report.  In accordance with the Board's April 2016 remand, an addendum opinion was obtained in September 2016.  The examiner reviewed the record, cited to evidence reviewed, and provided a negative opinion with supporting rationale.  The Board acknowledges that the examiner noted that there was "no current diagnosis" when addressing etiology.  However, the Board nonetheless finds that the examiner's opinion is adequate because in the overall opinion the examiner specifically opined that it was less likely than not that any right ankle condition "including the diagnosis in 2009" was due to or caused by an in-service injury, event or illness.  Any flaw in the wording of part of the VA examiner's rationale, i.e., that there was no current disability, see McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), does not render the VA examiner's opinion inadequate as the VA examiner still considered the 2009 diagnosis when providing the overall negative nexus opinion.  Again, a review of the VA opinion as a whole shows that the VA examiner cited to the relevant evidence and addressed the 2009 diagnosis when rendering a negative nexus opinion.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Accordingly, the Board finds that the examiner's opinion is adequate and complies with the Board's April 2016 remand directive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA's duty to assist has been met.

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

In February 2008, the Veteran filed a claim for service connection for both ankles.  He indicated that he was treated from 1973 (during active service) to 2008.  He stated that he hurt his ankles while playing ball.  In a VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported that he hurt his ankles in the service and it built up arthritis and other problems.  

With respect to a current disability, VA medical treatment records dated in 2009 show a diagnosis of posterior tibial tendon dysfunction of the right foot.  While the remainder of the evidence of record is absent for any other diagnosis pertaining to the right ankle, the Board will resolve reasonable doubt in favor of the Veteran and finds that the Veteran has a current right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Concerning an in-service injury or disease, the service medical treatment records do not reflect any notations or documentation concerning the right ankle.  The Veteran has asserted several in-service injuries, to include shrapnel injury and twisting his ankle while playing ball.  The Veteran's DD Form 214 does not reflect any decorations or awards indicative of combat and shows that the Veteran did not have any foreign service.  Further, the service medical treatment record are absent for any notation regarding the right ankle.  The service medical treatment records only show notations regarding a sprained left ankle and not the right ankle.  An October 1974 separation report of medical history shows that the Veteran reported that his health was "good."  The Veteran denied any foot trouble and bone, joint or other deformity.  Under the section entitled "Physician's summary and elaboration of all pertinent data", the examiner noted no pertinent history.  A November 1974 separation report of medical examination shows that the Veteran's lower extremities and feet were clinically evaluated as normal.  

A May 1985 x-ray report shows examination of the right knee and right leg.  It was noted that examination of the distal two-thirds, including the ankle, revealed no evidence of fracture or dislocation.  The physician noted that on the "AP view along the lateral aspect of the shaft of the tibia near the junction of the middle and proximal thirds, there was a small localized somewhat triangular-shaped area of increased bone density.  There is no evidence of any cortical thinning or deformity.  No fracture line can be identified."  The impression noted that cortical thickening is "sometimes associated with a healing or healed stress fracture, however, no fracture line can be identified."  Localized trauma resulting in thickening is also a possibility.  It was recommended that the study be repeated at a later date for comparison.

A May 31, 1985 radiologic report concerning the right tibia and fibula shows an impression of normal right tibia and fibula.

A November 1985 VA examination report shows that the Veteran did not report any ankle problems and examination of the musculo-skeletal system did not reveal any abnormalities.  

An October 1986 VA examination report shows that the musculo-skeletal system was examined and the examiner noted that the Veteran complained of mild pain and swelling of right knee and left ankle.  The examiner noted questionable mild swelling of left ankle laterally.  A September 1986 radiographic report of the ankles shows well preserved ankle mortise bilaterally and there was no evidence of any degenerative changes or any other soft tissue injury or bony abnormality.  

The Veteran was provided a VA medical examination in January 2014.  The examiner listed a diagnosis of left ankle sprain.  The examiner noted that the Veteran denied any problems with the right ankle and there was no history of injury to the right ankle.  

An addendum VA opinion was provided in September 2016.  The claims file was reviewed.  The VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, disease, or event.  The rationale for the opinion noted that the claims file was reviewed.  The examiner noted that the January 2014 VA examination report, private treatment records, and lay statements were reviewed.  The examiner noted that the service medical treatment records showed a visit for a twisted ankle playing basketball.  X-ray revealed no fracture.  The impression was inversion sprain left ankle and there was no mention of the right ankle or a diagnosis pertaining to the right ankle.  Another injury was noted to be a strain injury to his left ankle and Achilles tendon due to a fall while walking down stairs in 1974.  He claimed ankle problems in February 2008.  In March 2008, he claimed arthritis in both ankles.  He reported that he got hurt playing ball.  July 2009 VA medical treatment records noted a podiatry visit when the Veteran claimed a shrapnel injury in service and pain in the medial arches.  There were no ankle complaints noted on this visit.  The assessment was posterior tibial tendon dysfunction of the right foot.  There were no x-rays associated with this examination.  The service medical treatment records did not verify a shrapnel injury to the feet.  The examiner did not have the benefit of reviewing the service medical treatment records and claims file in its entirety.  The history was taken from the patient.  The service medical treatment records did not reveal any complaints nor treatment for the right ankle and review of the clinical patient records did not show any diagnosis of the ankle.  The examiner was not able to reconcile the discrepancy between his January 2014 VA examination where he reported no complaints of his right ankle and the July 2009 diagnosis of posterior tibial tendon dysfunction of the right foot.  The examiner stated that a possible explanation would be that the side was mislabeled on the July 2009 exam.  Credence to this theory is that he was placed in a brace and the January 2014 VA examination noted use of a left ankle brace and cane for his chronic left ankle pain.  The examiner stated that another possibility was that the right ankle was an acute injury in 2009 and resolved.  To state the side was mislabeled or that the right ankle condition had resolved with any degree of medical certainty would require resorting to speculation.  What can be said that on examination in January 2014, the Veteran reported no complaints of the right ankle and no diagnosis of a right ankle condition was made. Also the x-rays of that date revealed no arthritis of the left ankle.  Thus, the patient was diagnosed with posterior tibial tendon dysfunction of the right foot July 2009.  Based on the evidence of record, the examiner stated that there was no link/nexus to his time in service for the right ankle.  There is no current right ankle diagnosis.  Therefore, the examiner opined that it was less likely than not that any right ankle condition "including the diagnosis in 2009" is due to or caused by an in service injury, event or illness.  

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

In this case, the Board assigns great probative value to the September 2016 VA addendum opinion.  The examiner provided a negative nexus opinion, cited to the evidence of record, including no complaints or documented injuries to the right ankle during active service, only one diagnosis in 2009 pertaining to the right ankle, and the remainder of the treatment records absent for any diagnosis.  Therefore, the Board finds that the VA examiner's opinion does not support finding of a relationship between the Veteran's current right ankle disability and active service.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's right ankle disability, of which the only diagnosis of record is posterior tibial tendon dysfunction of the right foot, is not recognized as a chronic condition.  38 C.F.R. § 3.309 (a).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Here, the service medical treatment records only reflect diagnoses and notations concerning the left ankle, not the right ankle.  In addition, the report of separation medical examination is absent for any right ankle symptoms or diagnosis.  Further, while an initial May 1985 x-ray report indicated thickening of the right ankle, which indicated a possibility of localized trauma, no fracture line was ascertained and it was recommended that another study be completed.  A September 1986 radiographic report was absent for any degenerative changes or any other soft tissue injury or bony abnormality of the ankles.  Indeed, the voluminous records associated with the records do not reflect a diagnosis pertaining to the right ankle until 2009 and the remainder of the VA medical treatment records do not show complaints or symptoms related to the right ankle.  The Board does not find it reasonable that the Veteran would be experiencing chronic symptoms and not mention such symptoms upon separation from service, when examined in November 1985, when examined in October 1986 and even when examined in January 2014.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board finds that the service medical treatment records, separation report of medical history, separation report of medical examination, and examinations completed in 1985 and 1986 are more probative than the recent statements of the Veteran concerning any chronic right ankle symptoms.   

The Board acknowledges the Veteran's belief that he has a right ankle disability related to active service, including his belief that he has arthritis.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the etiology pertaining to a right ankle disability involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not been shown to have the requisite medical knowledge or training.  Further, while it is unclear as to whether the Veteran has reported chronic symptoms since active service, as discussed above, the Board does not find the Veteran credible concerning any chronic right ankle symptoms since service, and; therefore, any statements relating etiology of the right ankle disability to service based on chronic symptoms is not probative.  Further, concerning any other opinion as to etiology, the VA examiner's opinion is attributed more probative value as the examiner has medical expertise and knowledge, reviewed the medical evidence of record, noted the 2009 diagnosis, but provided a negative nexus opinion with supporting rationale.  

Given the above, the Board finds that the Veteran's claim must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  There is no evidence of arthritis within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ankle disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


